UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 2, 2013 Horizon Bancorp (Exact Name of Registrant as Specified in Its Charter) Indiana 000-10792 35-1562417 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 515 Franklin Square, Michigan City, Indiana (Address of Principal Executive Offices) (Zip Code) (219) 879-0211 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders On May 2, 2013, Horizon held its Annual Meeting of Shareholders, and the matters voted upon at the Annual Meeting and the results of the voting were as follows: Proposal 1: Election of Directors Horizon’s shareholders elected the four persons nominated to serve as directors, as set forth below: Director Expiration of Term Votes For Authority Withheld Broker Non-Votes Susan D. Aaron Charley E. Gillispie Larry N. Middleton Robert E. Swinehart Proposal 2: Advisory Vote to Approve Executive Compensation Horizon’s shareholders approved a non-binding, advisory proposal on executive compensation proposed by Horizon: For Against Abstain Broker Non-Votes Advisory Vote to Approve Executive Compensation Proposal 3: Ratification of the Appointment of BKD, LLP as Auditors for 2013 Horizon’s shareholders ratified the appointment of BKD, LLP as independent auditors for 2013: For Against Abstain Ratification of the appointment of BKD, LLP as auditors for 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: May 3, 2013 Horizon Bancorp By: /s/ Craig M. Dwight Craig M. Dwight President and Chief Executive Officer
